Title: To James Madison from William Thornton, 6 August 1806
From: Thornton, William
To: Madison, James



Dear Sir
City of Washington 6th. Augst. 1806.

As you will probably see the President soon, I shall take it as a particular Favour if you will be so kind as to make known to him the following.  It will preclude the necessity of my troubling him on the Subject.
When General Washington saw the foundation of the Capitol laid by Mr: Hallet which tended to make the middle part square, to the exclusion of the centre Dome he was so affected by the presumption of making so unauthorized an Alteration that he in a passion directed him to quit the place, and the Commissrs: discharged him.  When the Board was appointed of which I was a member the foundation was directed to be taken up on the side where the Building was immediately to be prosecuted, and the Dome restored: but the other part was left, and Mr. Latrobe, as if determined to oppose every thing previously intended has carried up a large block of building on the very foundation intended to be taken up, by which the Dome is so encroached on that the part already carried up on the north side will be useless.  I am confident the President could never have permitted such a deviation from the original Intention if it had been made known to him.  I think it my Duty to mention it now before it be too late to prevent its progress.  I am dear Sir very respectfully Yr. &c

William Thornton

